ZIONS BANCORPORATION November 10, 2011 Dear Ms. Connell: We have received your comment letter dated November 8, 2011 related to the December 31, 2010 Fiscal Year-End Form 10-K filed March 1, 2011, the March 31, 2011 Fiscal Quarter-End Form 10-Q filed May 10, 2011, and the June 30, 2011 Fiscal Quarter-End Form 10-Q filed August 9, 2011, for Zions Bancorporation (File No. 001-12307). As acknowledged today with Lindsay McCord, we expect to provide our response no later than December 1, 2011. By: /s/ Alexander J. Hume Name: Alexander J. Hume Title: Senior Vice President and Corporate Controller
